849 F.2d 607Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Haywood WILLIAMS, Jr., Plaintiff-Appellant,v.SUPREME COURT OF VIRGINIA;  Circuit Court of the City ofPortsmouth;  Walter M. Edmonds, Clerk;  Leslie F.Jolly, Court Stenographer, Circuit Courtof the City of Portsmouth,Defendants-Appellees.
No. 88-7598.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1988.Decided:  June 3, 1988.

Haywood Williams, Jr., appellant pro se.
Stephen Douglas Rosenthal (Office of the Attorney General of Virginia), for appellees.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Haywood Williams, Jr. seeks to appeal the district court's order refusing to overturn its decision to implement a pre-filing review procedure.  The procedure requires that Williams show good cause in order to proceed in forma pauperis.    This Court previously has approved the implementation of such pre-filing review in Williams' cases.  Williams v. Supreme Court of Virginia, No. 85-7004 (4th Cir.  Mar. 31, 1986) (unpublished).


2
Accordingly, the district court's denial of Williams' "Motion for Relief from Judgment and Orders and Sanctions" was not an abuse of discretion.  Because the dispositive issue has been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument, and dismiss the appeal.


3
DISMISSED.